UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     KENNETH VANDERFORD,                             DOCKET NUMBERS
                 Appellant,                          SF-3330-14-0556-I-1
                                                     SF-300A-15-0006-I-1
                  v.

     DEPARTMENT OF VETERANS
       AFFAIRS,                                      DATE: August 3, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Kenneth Vanderford, San Diego, California, pro se.

           Eric LaZare, Esquire, San Diego, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed petitions for review of the initial decisions, which
     denied his request for corrective action under the Veterans Employment
     Opportunities Act of 1998 (VEOA) and dismissed his employment practices
     appeal for lack of jurisdiction. We have granted the appellant’s request to JOIN


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     these appeals because we have determined that it will expedite processing of the
     cases and will not adversely affect the parties’ interests. 5 C.F.R. § 1201.36.
¶2         Generally, we grant petitions such as these only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of
     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.         See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in these appeals, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petitions for review.
     Therefore, we DENY the petitions for review and AFFIRM the initial decisions,
     which are now the Board’s final decisions. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶3         The appellant is a veteran entitled to compensation for a service-connected
     disability rated at 30% or more. Kenneth Vanderford v. Department of Veterans
     Affairs, MSPB Docket No. SF-3330-14-0556-I-1, Initial Appeal File (3330 IAF),
     Tab 10, Exhibit A at 11. He timely applied for the position of Housekeeping Aid,
     WG-1, advertised by the agency on USAJOBS.           Id. at 6.   The announcement
     indicated that two vacancies would be filled and that the positions were
     “restricted to preference eligible veterans ONLY.” Id. at 1. The agency prepared
     two certificates of eligibles, a competitive and a noncompetitive certificate. 3330
     IAF, Tab 7 at 18-22, 24-28. The names of nine candidates appeared on each
     certificate, and the appellant’s name was on both. The selecting official chose a
                                                                                     3

     preference-eligible veteran from each certificate. Id. at 19, 25. The appellant
     was notified that he was not selected. 3330 IAF, Tab 10, Exhibit C.
¶4         The appellant challenged his nonselection by filing a complaint with the
     Department of Labor (DOL) in which he alleged that the agency violated his
     rights under VEOA, but, upon investigation, DOL found that no violation had
     occurred. 3330 IAF, Tab 1, Exhibit 15. On appeal to the Board, the appellant
     argued that the agency violated his veterans’ preference rights and denied him the
     opportunity to compete for the positions in question for which it accepted
     applications from outside its own workforce. 3330 IAF, Tab 1.
¶5         The administrative judge issued an order setting out the requirements for
     establishing the Board’s jurisdiction over a VEOA claim alleging a violation of
     rights under any statute or regulation relating to veterans’ preference, 5 U.S.C.
     § 3330a(a)(1)(A), and a VEOA claim alleging denial of a right to compete under
     5 U.S.C. § 3304(f)(1). 3330 IAF, Tab 9. In response, the appellant argued that
     the selecting official’s decision to make his selections based on candidates’
     résumés rather than by conducting interviews violated his veterans’ preference
     rights. 3330 IAF, Tab 10. He also claimed that, based on his service-connected
     disability, he should have been placed at the top of the registers. Id.
¶6         After reviewing the parties’ submissions, the administrative judge
     determined that the appellant had established the Board’s jurisdiction over his
     VEOA appeal under both 5 U.S.C. §§ 3330a(a)(1)(A) and 3304(f)(1). 3330 IAF,
     Tab 19.   The appellant asked to amend his appeal to include an employment
     practices claim.    3330 IAF, Tab 27.         He also sought certification of an
     interlocutory appeal based on the administrative judge’s apparent failure to allow
     him to amend his appeal, and he moved that she recuse herself based on bias.
     3330 IAF, Tab 28.
                                                                                              4

¶7         The administrative judge docketed a separate employment practices appeal. 2
     Kenneth Vanderford v. Department of Veterans Affairs, MSPB Docket No.
     SF-300A-15-0006-I-1, Initial Appeal File (300A IAF), Tab 2.                        During
     adjudication of the VEOA appeal, she denied the appellant’s motion for
     certification of an interlocutory appeal and his motion for her recusal. 3330 IAF,
     Tab 30.
¶8         Thereafter, the administrative judge denied the appellant’s request for
     corrective action. 3330 IAF, Tab 42, 3330 Initial Decision (ID) at 1, 8. She
     found that the agency advertised the Housekeeping Aid positions at issue
     pursuant to 5 U.S.C. § 3310, which provides that, in examinations for certain
     delineated positions in the competitive service, including Housekeeping Aids,
     competition is restricted to preference eligibles so long as they are available.
     3330 ID at 5; see 5 C.F.R. § 330.401. She found that 5 U.S.C. § 3310 is a law
     related to veterans’ preference but that the agency did not violate it because it
     restricted competition to preference eligibles and selected preference eligibles for
     both positions.    3330 ID at 5.      The administrative judge then considered the
     appellant’s claim that the hiring process was an open competitive one and that, as
     a disabled preference eligible, he should have been ranked and selected ahead of
     others. She found that the evidence established that, because the positions were
     not open to all U.S. citizens, the agency did not employ an open competitive
     examination but rather a merit promotion process to which veterans’ preference
     does not apply and that, because the agency found the appellant qualified and
     referred him to the selecting official, he was not denied the right to compete.
     3330 ID at 6.


     2
       As the administrative judge explained in the initial decision, she did not adjudicate the
     appellant’s employment practices claim in the context of his VEOA appeal because the
     Board cannot, in a VEOA appeal, consider claims of violations of laws other than
     veterans’ preference rules. 3330 IAF, Tab 42, 3330 Initial Decision at 3 n.1; see Ruffin
     v. Department of the Treasury, 89 M.S.P.R. 396, ¶ 12 (2001).
                                                                                        5

¶9         In acknowledging the appellant’s employment practices appeal, the
      administrative judge set out the requirements for establishing the Board’s
      jurisdiction over such a claim.      300A IAF, Tab 2.        The appellant sought
      certification of an interlocutory appeal based on his apparent disagreement with
      the administrative judge’s rulings in his VEOA appeal, and he moved that she
      recuse herself based on bias. 300A IAF, Tab 3. In response to the administrative
      judge’s jurisdictional order, the appellant argued that the agency removed his
      name from the Office of Personnel Management (OPM) register to provide
      unauthorized preference to other preselected applicants and that it misapplied the
      merit promotion procedures to deprive him of his veterans’ preference.
      300A IAF, Tabs 4, 7. The administrative judge denied the appellant’s motions.
      300A IAF, Tab 9.
¶10        The administrative judge dismissed the appellant’s employment practices
      appeal for lack of jurisdiction. 300A IAF, Tab 10, 300A ID at 2, 7. She found
      that, even assuming that he established significant involvement by OPM in the
      agency’s action, he failed to nonfrivolously allege that the employment practice
      violated the basic requirements set forth at 5 C.F.R. § 300.103, but that instead he
      challenged alleged irregularities in the agency’s selection process, matters that
      are not otherwise appealable to the Board. 300A ID at 5-6. The administrative
      judge rejected the appellant’s allegation that the agency’s failure to afford him
      veterans’ preference constituted an employment practice, finding that its decision
      to use the merit promotion process to fill the positions in question was an
      individual agency decision that was not made pursuant to or as a part of a rule or
      practice. 300A ID at 6-7.
¶11        As to each initial decision, the appellant has filed a petition for review.
      3330 Petition for Review (PFR) File, Tab 1; 300A PFR File, Tab 1, to which the
      agency has responded in opposition, 3330 PFR File, Tab 3; 300A PFR File,
                                                                                             6

      Tab 3, and the appellant has replied thereto, 3 3330 PFR File, Tab 6;
      300A PFR File, Tab 5.

                                           ANALYSIS
      The administrative judge properly denied the appellant’s request for corrective
      action in his VEOA appeal.
¶12         Preference eligibles or veterans who have been separated from the armed
      services under honorable conditions after 3 years or more of active service may
      not be denied the opportunity to compete for vacant positions for which the
      agency making the announcement will accept applications from individuals
      outside its own workforce under merit promotion procedures.                   5 U.S.C.
      § 3304(f)(1). An agency uses these procedures when it announces a position to
      those already employed by the agency and those who have “status” in the
      competitive service.    Veterans’ preference does not apply when positions are
      filled under merit promotion. Joseph v. Federal Trade Commission, 505 F.3d
1380, 1382 (Fed. Cir. 2007); Perkins v. U.S. Postal Service, 100 M.S.P.R. 48, ¶ 9
      (2005); 5 C.F.R. § 335.103(b)(2), (b)(4).
¶13         An agency also may make selections under an open competitive
      examination process, which is generally used to fill vacant positions in the
      competitive service and is based on a fair test of the relative capacity and fitness
      of the persons examined for the position to be filled. Perkins, 100 M.S.P.R. 48,
      ¶ 10; 5 C.F.R. § 2.1.     An integral part of the open competitive examination
      process is the assignment of numerical scores, followed by the rating and ranking
      of candidates according to those scores.         Dean v. Consumer Product Safety


      3
        In both cases, the appellant has filed pleadings on petition for review challenging the
      Board’s decision to move the pleading the agency filed in response to his petition for
      review to the 3330 File. 3330 PFR File, Tabs 4-5; 300A PFR File, Tab 4. That
      pleading, in fact, addressed both the VEOA appeal and the employment practices
      appeal. The Board has considered, in both cases, the appellant’s replies to the agency’s
      responses. 3330 PFR File, Tab 5; 300A PFR File, Tab 6. Any errors that may have
      appeared earlier in the Board’s e-Appeal Online Repository have been corrected.
                                                                                             7

      Commission, 108 M.S.P.R. 137, ¶ 2 n.* (2008); see 5 U.S.C. § 3309;
      5 C.F.R. § 337.101(a). Preference-eligible veterans are entitled to five additional
      points, and disabled veterans, as well as certain relatives of disabled veterans, are
      entitle to ten additional points, which are added to their passing examination
      scores. Dean, 108 M.S.P.R. 137, ¶ 2; see 5 U.S.C. § 3309; 5 C.F.R. § 337.101(b).
¶14         On review, the appellant challenges the administrative judge’s finding that
      the agency properly announced the Housekeeping Aid positions under the merit
      promotion process and reasserts that the agency thereby violated his rights under
      VEOA. 3330 PFR File, Tab 1 at 8-12; 3330 ID at 5. However, the vacancy
      announcement does not reflect that the agency was filling the WG-1
      Housekeeping Aid positions under the competitive examining process. Although
      the appellant correctly notes that the “Key Requirements” section of the
      announcement provides that the applicant must be a U.S. citizen, 3330 IAF, Tab 7
      at 31, that provision does not mean that any U.S. citizen may apply. As noted,
      consistent with 5 U.S.C. § 3310, the position was restricted to preference-eligible
      veterans only.    Id. at 30.   Furthermore, nothing in the record shows that the
      agency assigned numerical scores to applicants and rated and ranked them based
      on those scores. 3330 IAF, Tab 7 at 19-21, 25-28. In fact, both certificates of
      eligibles specifically state: “Vet points used: No” and “Priority Order Used:
      None.” Id. at 18, 24. Consequently, we discern no error in the administrative
      judge’s finding that the agency used the merit promotion process to select the best
      qualified candidates for the Housekeeping Aid positions. 4 Joseph, 505 F.3d at

      4
        In reaching this finding, the administrative judge considered declarations submitted
      under penalty of perjury by a Supervisory HR Specialist of the agency familiar with the
      hiring process and the selecting official to the effect that the vacancy announcement for
      Housekeeping Aid was issued under the agency’s merit promotion process. 3330 IAF,
      Tabs 33, 38; 3330 ID at 6. Although the appellant challenges the administrative judge’s
      decision to afford weight to these declarations on the basis that the declarants provided
      no testimony, 3330 PFR File, Tab 1 at 11-12, it was the appellant’s decision to
      withdraw his request for a hearing and to proceed on the written record, 3330 IAF, Tab
      36. Under the circumstances, the appellant has provided no valid basis upon which to
      challenge the administrative judge’s consideration of this evidence. Borninkhof v.
                                                                                              8

      1389 (finding that an agency has the discretion to fill a vacant position by any
      authorized method); Sherwood v. Department of Veterans Affairs, 88 M.S.P.R.
      208, ¶ 10 (2001) (same).
¶15         As noted, veterans’ preference points do not apply to the merit promotion
      process, which instead gives veterans the “opportunity to compete” for vacancies
      for which an agency will accept applications from outside its workforce.
      5 U.S.C. § 3304(f)(1); Joseph, 505 F.3d at 1381-82. Here, the appellant’s name
      was among those forwarded to the selecting official for consideration. 3330 IAF,
      Tab 7 at 21, 27. Thus, we find that the appellant was clearly allowed to compete
      for the position. Our finding is unaffected by the fact that the selecting official
      exercised his discretion not to interview any of the candidates but rather to make
      his decision based upon a review of their résumés. In sum, the appellant has
      failed to show that the administrative judge erred in finding that he did not
      demonstrate a violation of his rights under VEOA in connection with these
      selections. 5




      Department of Justice, 5 M.S.P.R. 77, 83-87 (1981) (assessment of the probative value
      of hearsay evidence necessarily depends on the circumstances of each case).
      5
        We acknowledge, but reject, the appellant’s claim that, in an earlier order, the
      administrative judge found that the selections were not made through merit promotion
      and that the law of the case doctrine precluded her from reaching a contrary conclusion
      in the initial decision. 3330 PFR File, Tab 1 at 7. The law of the case doctrine
      provides that a decision on an issue of law made at one stage of a proceeding becomes a
      binding precedent to be followed in successive stages of the same litigation. Pawn v.
      Department of Agriculture, 90 M.S.P.R. 473, ¶ 15 (2001). In the order to which the
      appellant refers, the administrative judge set forth the jurisdictional requirements for a
      VEOA appeal and, at that early stage of the proceedings, indicated that the agency had
      not yet shown that the vacancy announcement was issued under the merit promotion
      process. 3330 IAF, Tab 19. The appellant has not demonstrated, as he suggests, that,
      in that order, the administrative judge decided “by necessary implication” that the
      selections were not made through merit promotion. The appellant has provided no
      support for his position that the law of the case doctrine applies to such statements
      made by the trier of the fact during adjudication and prior to issuance of the decision,
      and we are not aware of any such support.
                                                                                        9

¶16        The appellant urges on review that the administrative judge abused her
      authority by attempting to “lure [[him] into an unnecessary and otherwise
      unlawful hearing.” 3330 PFR File, Tab 1 at 10. The record reflects that the
      appellant initially requested a hearing, 3330 IAF, Tab 1 at 1, that the
      administrative judge scheduled it, 3330 IAF, Tab 20, but that, subsequently, the
      appellant withdrew his request, 3330 IAF, Tab 36. The administrative judge then
      set a date for the close of the record. 3330 IAF, Tab 37. The appellant has not
      shown that the administrative judge abused her discretion in controlling the
      proceedings by scheduling the hearing, and then canceling it at the appellant’s
      request. 6 See 5 C.F.R. § 1201.41(a), (b).

      The administrative judge correctly dismissed the appellant’s employment
      practices appeal for lack of jurisdiction.
¶17        Pursuant to 5 C.F.R. § 300.104(a), the Board has jurisdiction to hear an
      employment practices claim if: (1) the appeal concerns an employment practice
      in which OPM is involved in administering; and (2) the appellant nonfrivolously
      alleges that the employment practice violated one of the “basic requirements” set
      forth at 5 C.F.R. § 300.103. Burroughs v. Department of the Army, 116 M.S.P.R.
      292, ¶ 15 (2011). Those requirements consist of a job analysis to identify the
      basic duties and responsibilities, knowledge, skills, and abilities to perform them,
      and the factors that are important in evaluating candidates; relevance between
      performance in the position and the employment practice used; and equal
      employment opportunity with no prohibited forms of discrimination. 5 C.F.R.
      § 300.103(a)-(c). An agency’s misapplication of a valid OPM requirement may
      constitute an employment practice, but an individual agency action or decision
      that is not a rule or practice of some kind does not qualify as an employment

      6
        With his petition, the appellant has submitted four “true and correct excerpts” of
      documents submitted or issued during the proceeding below. 3330 PFR File, Tab 1 at
      13, 15-32; see Meier v. Department of the Interior, 3 M.S.P.R. 247, 256 (1980)
      (evidence that is already a part of the record is not new). Therefore, we have not
      considered these attachments to the appellant’s petition for review.
                                                                                              10

      practice.   Sauser v. Department of Veterans Affairs, 113 M.S.P.R. 403, ¶ 7
      (2010).
¶18         As noted, the administrative judge found that the appellant failed to
      nonfrivolously allege that         either   the   agency’s   failure   to   advertise   the
      Housekeeping Aid positions by use of the open competitive process, or the
      selecting official’s decision not to interview candidates, demonstrated a violation
      of the basic requirements set forth in OPM’s regulations. 300A ID at 5-7. The
      appellant generally challenges these findings on review, 300A PFR File, Tab 1 at
      5-6, but he has not established that they were made in error. Rather, the record
      supports the administrative judge’s finding that the appellant’s challenges are to
      what he perceives as irregularities in the selection process. 300A ID at 6; see
      Banks v. Department of Agriculture, 59 M.S.P.R. 157, 159-60 (1993), aff’d,
      26 F.3d 140 (Fed. Cir. 1994) (Table).             However, it is well established that
      agencies have discretion to fill vacancies by any authorized method. Phillips v.
      Department of the Navy, 110 M.S.P.R. 184, ¶ 6 (2008).
¶19         On review, the appellant appears to challenge certain of the rulings the
      administrative judge made, or failed to make, during adjudication of the VEOA
      appeal, arguing that they demonstrated bias. 300A PFR File, Tab 1 at 8-9. To the
      extent that such a claim is cognizable in the appellant’s petition for review of this
      employment practices appeal, it is well settled that a party claiming bias must
      show that the administrative judge engaged in extrajudicial conduct, not conduct
      arising in the administrative proceeding.             O’Neill v. Office of Personnel
      Management, 102 M.S.P.R. 298, ¶ 9 (2006); cf. Caracciolo v. Department of the
      Treasury,   105    M.S.P.R. 663, ¶ 14         (2007) (finding that an          appellant’s
      disagreement with an administrative judge’s rulings in an earlier appeal is
      insufficient to establish bias).
¶20         Finally, the appellant appears to challenge the administrative judge’s
      acknowledgment order of October 2, 2014, and her statement therein regarding
      the close of the record. 300A PFR File, Tab 1 at 9-10; 300A IAF, Tab 2. The
                                                                                    11

appellant argues that, based on that order, his December 1, 2014 submission
“should be fully and properly considered.” 300A PFR File, Tab 1 at 10. In fact,
the administrative judge specifically stated in the initial decision that she did
consider that submission.      300A ID at 2 n.1.       Therefore, to the extent the
appellant argues that the administrative judge committed adjudicatory error, he
has not established that claim. 7

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                           United States Court of Appeals
                               for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United


7
  With his petition in the employment practices appeal, the appellant has provided what
he describes as “true and correct excerpts” of documents submitted or issued during the
proceeding below. 300A PFR File, Tab 1 at 11, 19-25. As noted, evidence that is
already a part of the record is not new. Meier, 3 M.S.P.R. at 256. Therefore, we have
not considered these attachments.
                                                                                  12

States     Code,     at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional         information     is   available    at   the    court’s    website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
         If you are interested in securing pro bono representation for your appeal to
the Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                               ______________________________
                                             William D. Spencer
                                             Clerk of the Board
Washington, D.C.